Winslow, J.
The service should have been set aside. The service of process upon a justice while holding court, or upon a party and witness in attendance upon, and in the presence of, the court, was a contempt of court. Cole v. Hawkins, And. 275; 1 Greenl. Ev. § 316. “It has long *292been settled that parties and witnesses attending in good •faith any legal tribunal' . . . are privileged from arrest on civil process daring their attendance, and for a reasonable time in going and returning.” Larned v. Griffin, 12 Fed. Rep. 590, and cases cited. The privilege extends to the service of a summons, as well as to arrest. Miles v. McCullough, 1 Bin. 77; Atchison v. Morris, 11 Fed. Rep. 582; Person v. Grier, 66 N. Y. 124; Lyell v. Goodwin, 4 McLean, 29; Anderson v. Rountree, 1 Pin. 115.
The reasons for the rule are manifest. No court should be subject to such interruptions. Parties necessarily in attendance upon court should be free to attend to their ■duties without disturbance or fear of it. The rule is made to subserve the best interests of the public, and the due and speedy administration of justice.
By the Oourt.— Order reversed,' and cause remanded with directions to grant the motion.